TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00487-CV



                             Elderidge Vanderhorst Hills, Appellant

                                                   v.

                         Bell County Law Enforcement, et al., Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 251,569-B, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Elderidge Vanderhorst Hills had filed a pro se notice of appeal from

the district court’s order dismissing his case after finding that his Petition did not comply with

Chapter 14 of the Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann.

§ 14.003 (West 2002). Appellant’s brief was due in this Court on October 26, 2011, and is overdue.

If an appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless

the appellant reasonably explains the failure and appellee is not significantly injured by that failure.

See Tex. R. App. P. 38.8(a)(1). On November 15, 2011, we sent notice to appellant that his brief

was overdue and that the appeal may be dismissed for want of prosecution if appellant did not

submit a proper motion to this Court on or before November 28, 2011. To date, no brief or motion

for extension of time has been filed. Accordingly, we dismiss the appeal for want of prosecution.

See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 20, 2012




                                              2